
	

113 HR 2221 IH: Sunshine on Government Act of 2013
U.S. House of Representatives
2013-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2221
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2013
			Mr. Crawford (for
			 himself, Mr. Cotton,
			 Mr. Griffin of Arkansas, and
			 Mr. Womack) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To create a centralized website on reports issued by the
		  Inspectors General, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sunshine on Government Act of
			 2013.
		2.Website for audit
			 reports
			(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Director of the Office of
			 Management and Budget, in consultation with the Executive Chair of the Council
			 of the Inspectors General on Integrity and Efficiency, shall create a separate
			 website with a distinct URL, that is not under the website of the Office of
			 Management and Budget, about the reports issued by each Office of Inspector
			 General.
			(b)ContentsThe website in subsection (a) shall include
			 the following:
				(1)A
			 general description of the role of the Office of Inspector General.
				(2)A description of the types of reports
			 generally issued by the Offices of Inspector General, including the purpose,
			 composition, and process used to create such reports.
				(3)A list of each Federal agency or other
			 Federal entity that has an Office of Inspector General and the name and office
			 telephone number for each Inspector General.
				(4)For each agency or entity listed in
			 paragraph (3), a link to the page of the website through which inspector
			 general reports of such agency or entity can be obtained, including audit
			 reports, management deficiency reports, and the semiannual reports submitted to
			 Congress pursuant to section 5 of the Inspector General Act of 1978 (5. U.S.C.
			 App.).
				(c)Update to
			 websiteThe Director of the
			 Office of Management and Budget shall update the website created pursuant to
			 subsection (a) in a timely manner, ensuring that the information, links to
			 other websites, and contact information are correct.
			(d)Federal agency
			 definedIn this section, the
			 term Federal agency has the meaning given that term in section 12
			 of the Inspector General Act of 1978 (5 U.S.C. App.).
			
